WESTENHAVER, J.
Epitomized Opinion
Plaintiff’s 'respective decedents, Charles and Joseph Kobel, were killed June 22, 1919, in a grade crossing accident at a B. & O. R. R. crossing. At the time the railroad’s lines were being operated under federal control by a director general of railroads. Petitions were filed in 1921 for wrongful death by the administratrix,, but a demurrer was sustained to these petitions on Aug. 17, 1921, upon the ground that the director general of railroads was the. proper party defendant instead of the B. & O.R. R. Co., inasmuch as the railroads were then under federal control. Although the original petitions were filed within the two-year period, this period expired when the demurrers were sustained. On Aug. 14 and 16, 1922, two other petitions were filed by the administratrix against Davis under the Transportation Act of 1920. At this time the two-year period provided in Sec. 206 of Federal Transportation Act for bringing actions against the litigating agent after the termination of federal control had expired. The defendant filed demurrers to the petitions, which were sustained by the court. The court held:
1. Under Sec. 206 of the Federal Transportation Act, passed and approved Feb. 28, 1920, and which provided for the return of the railroads to private ownership, all suits arising out of the federal operation of the railroads are barred unless brought against the litigating agent within two years from the date of the passage of that Act.
2.'Sec. 206 of the Federal Transportation Act is a new and independent Federal Statute of Limitations which operates upon all causes of action growing out of federal control and the pre-existing state and federal statutes are applicable only in subordination to its terms.
3. Under the Statute of. Limitations provided in the Federal Transportation Act of 1920, no reservation, exceptions or saving clauses are provided in favor of infants, married women, persons outside the United States, or other disabilities or in the event of .failure .otherwise than on the merits; and therefore, the two-year period provided therein can in .no way be extended for a longer period of time.